Name: Council Decision (EU) 2019/1178 of 8 July 2019 on the position to be taken on behalf of the European Union within the Cooperation Committee set up by the Agreement on Cooperation and Customs Union betwee the European Community and its Member States, of the one part, and the Republic of San Marino, of the other part with regard to applicable provisions on organic production and labelling of organic products, and arrangements for imports of organic products
 Type: Decision
 Subject Matter: trade;  Europe;  consumption;  European construction;  foodstuff;  international trade;  marketing;  trade policy;  tariff policy
 Date Published: 2019-07-11

 11.7.2019 EN Official Journal of the European Union L 185/30 COUNCIL DECISION (EU) 2019/1178 of 8 July 2019 on the position to be taken on behalf of the European Union within the Cooperation Committee set up by the Agreement on Cooperation and Customs Union betwee the European Community and its Member States, of the one part, and the Republic of San Marino, of the other part with regard to applicable provisions on organic production and labelling of organic products, and arrangements for imports of organic products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on Cooperation and Customs Union between the European Community and its Member States, of the one part, and the Republic of San Marino, of the other part (1) (the Agreement) was concluded by the Union by Council Decision 2002/245/EC (2) and entered into force on 1 April 2002. (2) Pursuant to Article 7(2) of the Agreement, the Cooperation Committee is to determine in greater detail the provisions of Union legislation to be applied, in respect of countries not members of the Union, inter alia, in the field of Union veterinary, plant health and quality regulations where necessary for the proper functioning of the Agreement. (3) The Cooperation Committee is to adopt a decision on the applicable provisions, under the Agreement, of Union legislation on organic production and labelling of organic products, and arrangements for imports of organic products. (4) It is appropriate to establish the position to be taken on the Union's behalf in the Cooperation Committee, as the determination in greater detail of the applicable provisions of Union legislation will enhance legal certainty among the parties to the Agreement and will support the proper functioning of the customs union between the Union and San Marino. (5) Consequently, there is a need to clarify the applicable Union legislation on organic production and labelling of organic products, which includes Council Regulation (EC) No 834/2007 (3) and Commission Regulations (EC) No 889/2008 (4) and (EC) No 1235/2008 (5). In addition, it is appropriate to lay down the necessary arrangements for imports of organic products, as well as a procedure to be followed in the event that new Union legislation on organic production and labelling of organic products is adopted that affects the references to the applicable provisions and the arrangements agreed. (6) The position of the Union within the Cooperation Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Cooperation Committee set up by the Agreement on Cooperation and Customs Union between the European Community and its Member States, of the one part, and the Republic of San Marino, of the other part shall be based on the draft decision of the Cooperation Committee attached to this Decision. Minor changes to the draft decision referred to in the first paragraph may be agreed to by the representatives of the Union within the Cooperation Committee without further Decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 July 2019. For the Council The President A.-K. PEKONEN (1) OJ L 84, 28.3.2002, p. 43. (2) Council Decision 2002/245/EC of 28 February 2002 on the conclusion of an agreement on cooperation and customs union between the European Economic Community and the Republic of San Marino and of the Protocol thereto following the enlargement which took effect on 1 January 1995 (OJ L 84, 28.3.2002, p. 41). (3) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1). (4) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1). (5) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). DRAFT DECISION No ¦/2019 OF THE EU SAN MARINO COOPERATION COMMITTEE of ¦ concerning the applicable provisions on organic production and labelling of organic products, and arrangements for imports of organic products adopted under the Agreement on Cooperation and Customs Union between the European Community and its Member States, of the one part, and the Republic of San Marino, of the other part THE EU SAN MARINO COOPERATION COMMITTEE, Having regard to the Agreement on Cooperation and Customs Union between the European Community and its Member States, of the one part, and the Republic of San Marino, of the other part (1), and in particular Articles 7(2), 8(3) c) and 23(1) thereof, Whereas: (1) Article 6(4) of the Agreement on Cooperation and Customs Union between the European Community and its Member States, of the one part, and the Republic of San Marino, of the other part (the Agreement) provides that, in trade in agricultural products between the Union and the Republic of San Marino, the Republic of San Marino undertakes to adopt Union quality legislation where necessary for the proper functioning of the Agreement. (2) Under the fifth indent of Article 7(1) of the Agreement, the Republic of San Marino is to apply, in respect of countries not members of the Union (third countries), the Union quality legislation where necessary for the proper functioning of the Agreement. (3) In order to avoid obstacles to the free circulation of the goods and to ensure the proper functioning of the customs union established by the Agreement, it is appropriate to determine in greater detail the provisions of Union quality legislation applicable to organic production and labelling of organic products. (4) In order to ensure compliance with Union legislation in relation to imports of organic products from third countries into the Republic of San Marino, it is necessary to lay down the relevant arrangements to be applied by its national authorities. (5) In order to ensure compliance with Union legislation in relation to organic products prepared or produced in the Republic of San Marino, the relevant arrangements should also be laid down. (6) It is also appropriate to provide for a procedure to be followed in the event that new Union legislation on organic production and labelling of organic products is adopted that affects the references to the provisions and the arrangements laid down in this Decision, HAS ADOPTED THIS DECISION: Article 1 The applicable provisions of Union legislation on organic production and labelling of organic products are listed in Annex A. Article 2 Arrangements necessary to ensure compliance with the Union legislation referred to in Article 1 in relation to imports of organic products from third countries into the Republic of San Marino are laid down in Annex B. Article 3 Arrangements necessary to ensure compliance with the Union legislation referred to in Article 1 in relation to organic products prepared or produced in the Republic of San Marino are laid down in Annex C. Article 4 Amendments of Annexes A, B and C as well as other practical arrangements necessary for the application of the legislation referred to in those Annexes shall be agreed by the services of the European Commission and the authorities of the Republic of San Marino. Article 5 This Decision shall enter into force on the date of its adoption. Done at ¦ For the Cooperation Committee The Chairman (1) OJ L 84, 28.3.2002, p. 43. ANNEX A LIST OF APPLICABLE PROVISIONS ON ORGANIC PRODUCTION AND LABELLING OF ORGANIC PRODUCTS Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1), as amended by:  Council Regulation (EC) No 967/2008 of 29 September 2008 (OJ L 264, 3.10.2008, p. 1),  Council Regulation (EU) No 517/2013 of 13 May 2013 (OJ L 158, 10.6.2013, p. 1). Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1), as amended by:  Commission Regulation (EC) No 1254/2008 of 15 December 2008 (OJ L 337, 16.12.2008, p. 80),  Commission Regulation (EC) No 710/2009 of 5 August 2009 (OJ L 204, 6.8.2009, p. 15),  Commission Regulation (EU) No 271/2010 of 24 March 2010 (OJ L 84, 31.3.2010, p. 19),  Commission Implementing Regulation (EU) No 344/2011 of 8 April 2011 (OJ L 96, 9.4.2011, p. 15),  Commission Implementing Regulation (EU) No 426/2011 of 2 May 2011 (OJ L 113, 3.5.2011, p. 1),  Commission Implementing Regulation (EU) No 126/2012 of 14 February 2012 (OJ L 41, 15.2.2012, p. 5),  Commission Implementing Regulation (EU) No 203/2012 of 8 March 2012 (OJ L 71, 9.3.2012, p. 42),  Commission Implementing Regulation (EU) No 505/2012 of 14 June 2012 (OJ L 154, 15.6.2012, p. 12),  Commission Implementing Regulation (EU) No 392/2013 of 29 April 2013 (OJ L 118, 30.4.2013, p. 5),  Commission Regulation (EU) No 519/2013 of 21 February 2013 (OJ L 158, 10.6.2013, p. 74),  Commission Implementing Regulation (EU) No 1030/2013 of 24 October 2013 (OJ L 283, 25.10.2013, p. 15),  Commission Implementing Regulation (EU) No 1364/2013 of 17 December 2013 (OJ L 343, 19.12.2013, p. 29),  Commission Implementing Regulation (EU) No 354/2014 of 8 April 2014 (OJ L 106, 9.4.2014, p. 7),  Commission Implementing Regulation (EU) No 836/2014 of 31 July 2014 (OJ L 230, 1.8.2014, p. 10),  Commission Implementing Regulation (EU) No 1358/2014 of 18 December 2014 (OJ L 365, 19.12.2014, p. 97),  Commission Implementing Regulation (EU) 2016/673 of 29 April 2016 (OJ L 116, 30.4.2016, p. 8),  Commission Implementing Regulation (EU) 2016/1842 of 14 October 2016 (OJ L 282, 19.10.2016, p. 19),  Commission Implementing Regulation (EU) 2017/838 of 17 May 2017, (OJ L 125, 18.5.2017, p. 5),  Commission Implementing Regulation (EU) 2017/2273 of 8 December 2017 (OJ L 326, 9.12.2017, p. 42),  Commission Implementing Regulation (EU) 2018/1584 of 22 October 2018 (OJ L 264, 23.10.2018, p. 1). Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25), as amended by:  Commission Regulation (EC) No 537/2009 of 19 June 2009 (OJ L 159, 20.6.2009, p. 6),  Commission Regulation (EU) No 471/2010 of 31 May 2010 (OJ L 134, 1.6.2010, p. 1),  Commission Implementing Regulation (EU) No 590/2011 of 20 June 2011 (OJ L 161, 21.6.2011, p. 9),  Commission Implementing Regulation (EU) No 1084/2011 of 27 October 2011 (OJ L 281, 28.10.2011, p. 3),  Commission Implementing Regulation (EU) No 1267/2011 of 6 December 2011 (OJ L 324, 7.12.2011, p. 9),  Commission Implementing Regulation (EU) No 126/2012 of 14 February 2012 (OJ L 41, 15.2.2012, p. 5),  Commission Implementing Regulation (EU) No 508/2012 of 20 June 2012 (OJ L 162, 21.6.2012, p. 1),  Commission Implementing Regulation (EU) No 751/2012 of 16 August 2012 (OJ L 222, 18.8.2012, p. 5),  Commission Implementing Regulation (EU) No 125/2013 of 13 February 2013 (OJ L 43, 14.2.2013, p. 1),  Commission Regulation (EU) No 519/2013 of 21 February 2013 (OJ L 158, 10.6.2013, p. 74),  Commission Implementing Regulation (EU) No 567/2013 of 18 June 2013 (OJ L 167, 19.6.2013, p. 30),  Commission Implementing Regulation (EU) No 586/2013 of 20 June 2013 (OJ L 169, 21.6.2013, p. 51),  Commission Implementing Regulation (EU) No 355/2014 of 8 April 2014 (OJ L 106, 9.4.2014, p. 15),  Commission Implementing Regulation (EU) No 442/2014 of 30 April 2014 (OJ L 130, 1.5.2014, p. 39),  Commission Implementing Regulation (EU) No 644/2014 of 16 June 2014 (OJ L 177, 17.6.2014, p. 42),  Commission Implementing Regulation (EU) No 829/2014 of 30 July 2014 (OJ L 228, 31.7.2014, p. 9),  Commission Implementing Regulation (EU) No 1287/2014 of 28 November 2014 (OJ L 348, 4.12.2014, p. 1),  Commission Implementing Regulation (EU) 2015/131 of 26 January 2015 (OJ L 23, 29.1.2015, p. 1),  Commission Implementing Regulation (EU) 2015/931 of 17 June 2015 (OJ L 151, 18.6.2015, p. 1),  Commission Implementing Regulation (EU) 2015/1980 of 4 November 2015 (OJ L 289, 5.11.2015, p. 6),  Commission Implementing Regulation (EU) 2015/2345 of 15 December 2015 (OJ L 330, 16.12.2015, p. 29),  Commission Implementing Regulation (EU) 2016/459 of 18 March 2016 (OJ L 80, 31.3.2016, p. 14),  Commission Implementing Regulation (EU) 2016/910 of 9 June 2016 (OJ L 153, 10.6.2016, p. 23),  Commission Implementing Regulation (EU) 2016/1330 of 2 August 2016 (OJ L 210, 4.8.2016, p. 43),  Commission Implementing Regulation (EU) 2016/1842 of 14 October 2016 (OJ L 282, 19.10.2016, p. 19),  Commission Implementing Regulation (EU) 2016/2259 of 15 December 2016 (OJ L 342, 16.12.2016, p. 4),  Commission Implementing Regulation (EU) 2017/872 of 22 May 2017 (OJ L 134, 23.5.2017, p. 6),  Commission Implementing Regulation (EU) 2017/1473 of 14 August 2017 (OJ L 210, 15.8.2017, p. 4),  Commission Implementing Regulation (EU) 2017/1862 of 16 October 2017 (OJ L 266, 17.10.2017, p. 1),  Commission Implementing Regulation (EU) 2017/2329 of 14 December 2017 (OJ L 333, 15.12.2017, p. 29),  Commission Implementing Regulation (EU) 2018/949 of 3 July 2018 (OJ L 167, 4.7.2018, p. 3),  Commission Implementing Regulation (EU) 2019/39 of 10 January 2019 (OJ L 9, 11.1.2019, p. 106). as corrected by: OJ L 28, 4.2.2015, p. 48 (1287/2014), OJ L 241, 17.9.2015, p. 51 (2015/131). ANNEX B ARRANGEMENTS REFERRED TO IN ARTICLE 2 1. Organic products imported into the Republic of San Marino from third countries shall be accompanied by a certificate of inspection as referred in point (d) of the first subparagraph of Article 33(1) of Regulation (EC) No 834/2007. 2. The Republic of San Marino shall use the electronic Trade Control and Expert System (TRACES) established by Commission Decision 2003/24/EC (1) to process the electronic certificates of inspection for imports of organic products from third countries. 3. For the purposes of Article 13 of Regulation (EC) No 1235/2008, in respect of imports of organic products from third countries into the Republic of San Marino the verification of the consignment and the endorsement of the certificates of inspections using TRACES shall be carried out on behalf of the Republic of San Marino by the customs offices listed in Annex II to Omnibus Decision No 1/2010 (2). 4. For the purposes of Article 16(2) of Regulation (EC) No 1235/2008, the Republic of San Marino may be requested to act as co-reporter. The Republic of San Marino may accept this task at its own discretion. (1) Commission Decision 2003/24/EC of 30 December 2002 concerning the development of an integrated computerised veterinary system (OJ L 8, 14.1.2003, p. 44). (2) Omnibus Decision No 1/2010 of the EU-San Marino Cooperation Committee of 29 March 2010 establishing various implementing measures for the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino (OJ L 156, 23.6.2010, p. 13). ANNEX C ARRANGEMENTS REFERRED TO IN ARTICLE 3 1. In the relevant Articles of the Regulations listed in Annex A, the term Member State or Member States shall be understood to include the Republic of San Marino. 2. Where the relevant Articles of the Regulations listed in Annex A provide that a decision must be taken or a communication or notification must be made by a Member State, such decision shall be taken or such communication or notification shall be made by the authorities of the Republic of San Marino. Those authorities shall take into account the opinions of the Union's scientific committees and use as a basis for their decisions the case law of the Court of Justice of the European Union and rules of administrative conduct adopted by the European Commission.